department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-4248-98 uilc r number release date internal_revenue_service national_office field_service_advice memorandum for attention from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend agency city state partnership redevelopment plan project_area county year year year year year year date date date date date date x a b c d e m n o p q r s series a bonds series b bonds issues whether a city and redevelopment agency’s agreement to reimburse a partnership for the costs of developing real_property constitutes an obligation within the meaning of sec_103 causing interest payments received under the agreement to be tax-exempt in the event the agreement constitutes a valid obligation whether such obligation is an industrial_development_bond or private_activity_bond whether payments the partnership is required to make to the city and the agency under the agreement are deductible business_expenses conclusion while the agreement appears to satisfy the basic criteria for an obligation within the meaning of sec_103 this is merely the first step in determining whether interest on such obligation is tax-exempt issues relating to the tax- exempt status of a municipal financing_arrangement must be coordinated with exempt_organizations further there is insufficient information to determine whether payments received under the agreement actually represent interest payments irrespective of their nature as tax-exempt the agreement provides for the development of private property in addition to property generally defined as nonprivate infrastructure the city and the agency also receive payments under the agreement from users of the developed infrastructure property as a source of payment for the principal and interest on the obligation if it is concluded that this is an obligation subject_to the rules of sec_103 and sec_141 through the provisions of the agreement warrant additional examination to determine whether the obligation is an industrial_development_bond before allowing a deduction for amounts for which the partnership is obligated under the agreement it must establish that such amounts were either paid_or_incurred and were ordinary and necessary business_expenses sec_265 is inapplicable as it has not been established to what extent if any payments received constitute tax-exempt_interest further sec_265 only prohibits the deduction of an item otherwise allowable as a deduction which is attributable to tax-exempt_interest only if such item is deductible under sec_212 facts the facts as stated below are based solely on the information submitted and the representations in your memorandum city is a municipal corporation formed under the laws of state_agency is a public body corporate and politic duly organized and existing pursuant to the community redevelopment law of state_agency is authorized to acquire real and personal_property including through the exercise of eminent_domain to incur indebtedness to finance redevelopment in project areas to pledge tax increments for the payment of principal and interest on such indebtedness and to permit owner participation in the redevelopment of planned project areas partnership is a state limited_partnership in the business of real_estate development in year partnership was the legal and equitable owner of residentially zoned property located within city the property partnership owned encompassed an area known as project_area in year city approved the redevelopment plan pursuant to the redevelopment plan city also approved a specific plan for the development of project_area development of project_area called for the eventual construction of more than x residential homes park lands and school sites as well as related infrastructure items in year city and agency contracted with partnership for the purpose of effectuating the development of project_area the terms of the agreement between city and agency and the partnership are set forth in an owner participation_agreement the opa dated date the opa was subsequently amended on date date and again on date the date amendment amendment purportedly incorporates all prior amendments to the opa the rights and obligations of the parties as we understand them under the opa and amendment are set forth below the opa pursuant to the opa partnership agrees to undertake the development of project_area in accordance with city’s redevelopment plan the development of project_area refers to the overall development of project_area including the construction and development of infrastructure items as well as the acquisition of land and construction necessary for the residential and other private uses set forth in city’s plan the opa provides that partnership is to incur the costs associated with completing the overall development plan of project_area including the construction of infrastructure items in turn agency agrees to reimburse the partnership for all development costs after approval of such costs development costs as defined by the opa include all costs and obligations incurred by partnership in connection with construction of infrastructure items including overhead costs land acquisition costs costs of legal and financial services and project management fees project management fees under the opa equal m of the sums paid_by partnership to any contractor performing infrastructure development in project_area pursuant to competitive bid as set forth in the opa infrastructure items include but are not limited to flood control and drainage sewer collection treatment and disposal public streets and traffic control school facilities water supply facilities police and fire protection facilities parks and recreation facilities and landscaping the agreement states that infrastructure items refer generally to non-residential non-commercial and non- industrial land used for non-residential non-commercial and non-industrial purposes upon completion of the infrastructure items and acceptance by agency or city the opa requires partnership to transfer title to the infrastructure items to agency or city clear of all encumbrances partnership is to retain ownership of improved property not related to infrastructure items for resale to residential and commercial builders under the opa development costs are to be paid from tax revenues agency revenues and revenues derived therefrom tax revenues are defined as the tax increment revenues generated within project_area agency revenues are defined as redevelopment participation fees builder’s fees and similar fees to be paid pursuant to owner participation agreements by and between participating owners and agency the phrase tax revenues agency revenues and revenues derived therefrom includes tax revenues and agency revenues as defined above it further includes money advanced by third parties and secured directly or indirectly by tax revenues and or agency revenues including but not limited to the proceeds of tax allocation bonds notes or other forms of indebtedness interest earnings derived from tax revenues and or agency revenues and other moneys available to agency with respect to the timing of reimbursement payments development costs relating to land acquisition are to be paid at the time title to the related infrastructure item is transferred to and accepted by agency other development costs are to be paid upon approval development costs are only to be paid however to the extent of tax revenues agency revenues and revenues derived therefrom on hand development costs approved but not paid at the times specified in the opa are to be paid when and to the extent that such revenues are available to agency pursuant to the original opa development costs bear interest at the rate of n per annum from the later of the date approved by agency or paid_by partnership until the date of repayment the opa provides that repayments are to be credited first to the repayment of the principal_amount of all development costs and the excess if any to accumulated interest revised agreement as of amendment citing changed circumstances and the existence of unresolved disputes the parties amended the opa for a third time on date while many of the provisions contained in amendment are apparently the product of the prior amendments we refer primarily to amendment as it purportedly incorporates all prior amendments and is the latest known version of the agreement first amendment explicitly names city as a party to the agreement where the opa merely named partnership and agency further under amendment all unpaid development costs bear interest at the rate of o rather than the n stated in the original opa in addition reimbursement payments to the partnership are first credited to the repayment of accumulated interest as opposed to crediting such payments to the principal_amount of unpaid development costs as provided in the original agreement the definition of agency revenues is expanded to include assessments and sewer fees payable to partnership under the sewer agreement entered date the definition of sewer fees includes a dollar_figurea fee per residential unit located in project_area amendment also provides that upon the request of partnership city and or agency shall require that all developers and landowners having an interest in the property within project_area other than partnership and who are benefitted by the implementation of the infrastructure items reimburse partnership for the development costs relating to the implementation of the plan the reimbursement shall be in an amount equal to the economic benefit received by the benefitted party with respect to such infrastructure item amounts received by city will be paid to agency and shall be deemed agency revenues to be utilized by agency in the payment of development costs amendment modifies the definition of development costs under the agreement to include an amount equal to p of all development costs including those that relate directly or indirectly to the implementation of infrastructure items as allowance for the overhead expenses_incurred by partnership in addition the agreement provides that the taxpayer will receive q of all development costs excluding the allowance for overhead expenses as an allowance for management reimbursement as with the original opa however there is no statement as to the total expected development costs for project_area in addition amendment provides for certain payments to be made by partnership to city and agency upon the occurrence of a stated event specifically on the earlier of the date on which proceeds of the year bond issue are paid to partnership pursuant to a facilitation agreement1 or the date following the date on which partnership has been fully paid from tax revenues an amount equal to dollar_figureb together with interest at the rate of m partnership is required to pay annually to city and agency an amount equal to r of residual tax revenues for the duration of the plan and s thereafter moreover s of sewer fees payable to partnership as agency revenues are to be paid to city and the agency amendment states that from the information provided it appears that the year bonds referenced in amendment were not issued until year partnership’s payment obligation to city and agency is in mitigation of disputes between the parties and negative impacts to city and agency resulting from the development of the project_area for purposes of determining partnership’s payment obligation residual tax revenues are defined as all tax revenues payable to the taxpayer under the agreement less certain costs residual tax revenues also include funds advanced by third parties and secured_by residual tax revenues including the proceeds of tax allocation bonds they do not include tax revenues required for the payment of debt service on the series a bonds or tax revenues required for the payment of debt service on the year bonds when issued if an event occurs that reduces the amount of available tax revenues there is a corresponding adjustment to partnership’s payment obligation to city and agency at the time the parties entered amendment the outstanding unpaid development costs owed to partnership were over dollar_figurec including interest total approved development costs excluding interest are dollar_figured only interest on the unpaid development costs has been paid you also indicate that the parties do not expect the unpaid principal related to development costs to be paid the provisions of amendment no were purportedly validated by the county court tax allocation indebtedness in addition amendment provides that agency may issue additional debt to refund a portion of its obligation to partnership specifically at the request of partnership agency shall use good_faith efforts to issue and sell tax allocation bonds as parity bonds or junior lien securities such bonds shall be issued for the purpose of refinancing agency’s obligations to pay development costs provided that partnership enters into a subordination agreement for the payment of tax revenues to pay principal and interest on such bonds in year the agency issued its series a bonds the series a bonds were issued to refund a portion of agency’s obligation to partnership dollar_figuree of proceeds were to be placed in a refunding escrow and remain there until from time to time expended for the purpose of refunding the obligation to partnership on or about date the agency issued its series b bonds also for the purpose of refunding a portion of the obligation to partnership the series a bonds were advance refunded in year this case arose from an income_tax examination of partnership your memorandum indicates that the taxpayer is receiving payments under the opa and amendment collectively referred to as the agreement and excluding such payments from income on the theory that they represent tax-exempt_interest under sec_103 you indicate that there is no current examination of agency or city with respect to the transactions described above law and analysis issue whether the agreement constitutes an obligation pursuant to sec_103 pursuant to sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that the term state and local bond means an obligation of a state or political_subdivision thereof obligations issued by or on behalf of any state_or_local_governmental_unit by constituted authorities empowered to issue such obligations are the obligations of such unit sec_1_103-1 the current inquiry is not whether city or agency had authority to incur an obligation within the meaning of sec_103 but whether the agreement constitutes such an obligation for purposes of sec_103 the term obligation is not limited to a particular form of obligation such as a conventional bond or promissory note the exemption is equally applicable to an obligation evidenced by an ordinary written_agreement of purchase and sale in which the political_subdivision agrees to pay interest 93_f2d_33 9th cir cert_denied 304_us_559 revrul_60_179 60_1_cb_37 in addition to issuing bonds as evidence_of_indebtedness qualified governmental units may incur debt the interest on which is tax-exempt by means of installment_sales contracts finance leases or transactions similar to mortgage loans tax_reform_act_of_1986 pub_l_no 99th cong h_r consistent with the principle that exclusions from income must be construed narrowly the exclusion under sec_103 does not apply to every obligation hernandez v commissioner t c memo 499_us_573 the primary purpose of the exclusion is to permit state and local governments to obtain capital at a low rate of interest 77_tc_1113 accordingly it is well established that interest on an obligation is not excludable unless the obligation is issued by the state or political_subdivision pursuant to the exercise of its borrowing power as opposed to some other sovereign power 68_tc_433 interest earned on a state employees’ retirement account is not tax-exempt because the account balance was neither loaned to the state nor available for use in governmental operations 10_f3d_68 2d cir a necessary element for the exclusion is the availability of borrowed funds for governmental operations or public use 397_f2d_119 8th cir in order to entitle the holder of an obligation to the exclusion under sec_103 the state or political_subdivision must also pay interest pursuant to the terms of a written obligation m c parrish co v com147_f2d_284 5th cir there must be a written instrument evidencing both the obligation and a specific interest rate 28_tc_837 in addition to the above criteria if a debt obligation of a state_or_local_governmental_unit is not validly issued under state law interest on such debt obligation is not tax-exempt rev_rul 1987_2_cb_44 in making a determination of federal tax_liability state law controls to the extent the tax statute by express language or necessary implication makes its own operation dependent upon state law 81_tc_614 while the agreement at issue may differ from more conventional municipal financings its form does not preclude the application of sec_103 provided the elements necessary for an obligation are present present here is the existence of a written_agreement evidencing city and agency’s obligation to pay interest the facts also suggest that this obligation was incurred pursuant to the exercise of agency’s borrowing power while neither city nor agency actually received funds pursuant to a borrowing the performance of services by partnership on behalf of city and agency namely the construction of sewers roads schools and other items with the corresponding promise of repayment accomplishes the same result as would a conventional borrowing undertaken for the same purposes in that partnership agrees to defer payment on the cost of the infrastructure items the transaction is also analogous to an installment_sale agreement a transaction which the tax_court has recognized as an acceptable form for a sec_103 obligation see 28_tc_837 further there is no indication that this agreement is not valid under state law as stated agency was formed under state’s redevelopment laws for the purpose of effectuating redevelopment within city generally agencies formed through this process are given broad powers to implement redevelopment plans including the authority to acquire real and personal_property in project areas and to incur indebtedness to finance redevelopment in project areas based on our review of state law the most common method of obtaining funds for this type of redevelopment is through the issuance of tax allocation bonds permissible indebtedness is not however confined to principal and interest on bonds but includes all redevelopment agency obligations whether pursuant to an executory_contract or performed contract thus it does not appear that the form of this transaction is in violation of state law in addition the parties also reportedly received a judgment from the county court upholding the validity of the agreement under state law from the information provided it appears that the form of this agreement satisfies the basic criteria for the existence of an obligation within the meaning of sec_103 such a finding however is merely the initial step in determining whether interest on the obligation is tax-exempt once the existence of an obligation is established compliance with the rules governing tax-exempt_bonds must also be determined as discussed with your office the examination guidelines for municipal financing arrangements the guidelines ann provide that the assistant_commissioner employee_plans exempt_organizations is responsible for enforcement relating to municipal financing arrangements the guidelines require case development of a financing_transaction to be conducted at the issuer level bondholders are generally not contacted until the service has completed an examination of the bond issue and determined that the issue fails to comply with the code and regulations as this case arose from an examination of partnership and not through a bond examination there has been no prior coordination with exempt_organizations due to the potential existence of an obligation described in sec_103 we have contacted the tax exempt bond coordinator in your region for the purpose of having an agent specializing in this area assigned to the case however prior to declaring interest on the obligation not excludable from income under sec_103 the service must comply with current examination procedures this includes notifying the issuer of the preliminary determination that interest on the obligation is not exempt and providing the issuer with the opportunity to request technical_advice with respect to such determination current procedures also provide the issuer with the opportunity to appeal an adverse determination notice_98_58 1998_49_irb_13 while it is necessary to coordinate with exempt_organizations the issue of whether interest on a municipal financing_arrangement is tax-exempt the initial inquiry in the current case should be whether the payments received by partnership actually represent interest irrespective of their nature as tax-exempt or not the partnership’s treatment of all payments received under the agreement as interest is not controlling it is axiomatic that the economic_substance of a transaction rather than its form governs for tax purposes 293_us_465 in determining whether a payment constitutes interest economic realities not form control the determination 364_us_361 at the time amendment was executed unpaid development costs were more than dollar_figurec including interest amendment provides that all payments to partnership are applied first to the repayment of interest partnership treats all amounts received as excludable from income the payments ostensibly for the reimbursement of costs are defined in such a manner as to include all costs incurred by and fees paid to partnership including managerial and sewer fees as described above no allocation is made to unpaid principal as provided in the original opa until all accrued interest is paid moreover there is no maturity_date for this obligation in that conceivably the principal remains unpaid indefinitely tax allocation bonds may be issued to refund a portion of the unpaid principal but only at partnership’s request further your memorandum indicates that no portion of the development costs other than interest has been paid and the parties do not expect such costs to be repaid from our analysis of the information we express concerns about the economic reality of this transaction the documents evidence partnership’s obligation to provide services to agency and or city whether this arrangement is viewed as a loan to agency which enabled agency to engage partnership to complete the project or alternatively as a service_contract with partnership agreeing to accept deferred payment the facts demonstrate that partnership provided the services of developing and managing project_area partnership’s agreement to undertake such services and indefinitely defer payment would appear to be economically unsound but for the high interest rate accruing on unpaid development costs and the tax-exempt treatment of the payments received consequently the classification of all payments including management fees as reimbursement for costs the indefinite deferral of principal repayment and the significant increase in the interest rate on unpaid development costs from n to o suggest an attempt by partnership to recast payments that would otherwise be taxable service income into tax-exempt_interest payments the contention that all amounts received under the agreement represent interest lacks credibility particularly in light of the fact that there is no expectation of repayment of principal simply accepting partnership’s treatment of all amounts received as tax-exempt_interest would result in partnership’s avoiding recognition of income received for the performance of services taxpayers must substantiate the extent to which a payment constitutes interest see brenauer v commissioner tcmemo_1983_418 taxpayer failed to substantiate that amounts received were tax-exempt_interest on the facts presented there is a legitimate question as to whether the amounts received represent the payment of interest further as there is insufficient information to determine compliance with the rules governing tax- exempt bonds we are unable to formulate an opinion as to what extent if any the payments received represent interest on a tax-exempt_obligation issue is the obligation either an industrial development or private_activity_bond in addition to the above issues you have also requested advice as to whether the obligation may constitute a private_activity_bond before turning to this issue we stress that determinations involving the provisions of sec_103 and sec_141 through require coordination with exempt_organizations as well as compliance with the applicable examination procedures set forth in announcement and notice_98_58 1998_49_irb_13 a determination regarding this issue prior to coordination is premature however we will provide a general discussion of this issue as it relates to the current facts to assist in the further development of this case sec_103 provides that the exemption provided by subsection a shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 was added to the code by the tax_reform_act_of_1986 and generally applies only to bonds issued after date other than bonds issued to refund bonds issued on or before such date for obligations issued prior to the tax_reform_act_of_1986 the provisions of sec_103 of the internal_revenue_code of as amended are applicable as the original opa was entered in year we examine this issue under the provisions of the code sec_103 of the code provides that except as otherwise provided in sec_103 any industrial_development_bond shall be treated as an obligation that is not an obligation described in sec_103 sec_103 provides that the term industrial_development_bond means any obligation although the original opa was executed in year the subsequent amendments raise the issue as to whether the obligation was reissued on a later date a reissuance would result in a new obligation on the date of the deemed reissuance and thus the application of the law in effect on that date for all bonds other than qualified tender bonds a reissuance occurs if there is a change to the terms of the bond which would cause a disposition of the bond under sec_1001 notice_88_130 1988_2_cb_543 it appears that the significant revisions to the opa including the change in the interest rate were merely incorporated into amendment from the two prior amendments both of which also predate the act thus even in the event that a modification to this obligation resulted in a reissuance it is arguable such reissuance occurred prior to the effective date of sec_141 and an analysis under the code is appropriate if additional facts evidence a reissuance occurring in year an analysis under sec_141 will be necessary a that is issued as a part of an issue all or a major portion of the proceeds of which are to be used directly or indirectly in any trade_or_business carried on by any person who is not an exempt_person and b the payment of the principal or interest on which under the terms of such obligation or any underlying arrangement is in whole or in major part i secured_by any interest in property used or to be used in a trade_or_business or in payment in respect of such property or ii to be derived from payments in respect to property or borrowed money used or to be used in a trade_or_business sec_103 defines an exempt_person as a a governmental_unit or b an organization described in sec_501 and exempt from tax under sec_501 both the private trade_or_business test and the private security_interest test must be met before an obligation will be considered an industrial_development_bond these tests are addressed below private trade_or_business test sec_1_103-7 provides that the trade_or_business test relates to the use of proceeds of a bond issue the test is met if all or a major portion more than percent of the proceeds of a bond issue is used in a trade_or_business carried on by a nonexempt_person for example if all or a major portion of the proceeds of a bond issue is to be loaned to one or more private business users or is to be used to acquire construct or reconstruct facilities to be leased or sold to such private business users and such proceeds or facilities are to be used in trades_or_businesses carried on by them such proceeds are to be used in a trade_or_business carried on by persons who are not exempt persons and the debt obligations satisfy the trade_or_business test sec_1_103-7 revrul_80_251 1980_2_cb_40 however when publicly-owned facilities which are intended for general_public use such as toll roads or bridges are constructed with the proceeds of a bond issue and used by non-exempt persons in their trades_or_businesses on the same basis as other members of the public such use does not constitute a use in the trade_or_business of a non-exempt person for purposes of the trade_or_business test under sec_1_103-7 the indirect as well as the direct use of proceeds is to be taken into account in determining whether a debt obligation meets the trade_or_business test the agreement at issue provides that partnership was to undertake development of the entire project_area including not only the development of infrastructure items but also the acquisition of land and construction necessary for the residential and other private uses specified in city’s plan reimbursement to partnership was to be only for the cost of the infrastructure items partnership was required to transfer ownership of the infrastructure items to city and agency upon completion the agreement provides that partnership was to retain ownership of improved property not related to infrastructure items for resale to residential and commercial builders according to your memorandum the approved development costs for project_area totaled dollar_figured excluding interest while the agreement states that development costs relate primarily to the development of non-residential non-commercial and non-industrial property it is not clear if the property developed as infrastructure was actually intended for use by the general_public the facts suggest that a substantial portion of the project_area was to be developed for private purposes specifically the development and sale of residential property many of the items defined as infrastructure such as flood control and drainage streets and landscaping may also relate to the cost of developing areas of the project designated for private use further while infrastructure items are to be transferred to city or agency partnership appears to derive a direct economic benefit from such items for example the agreement provides for a sewer fee payable to partnership as defined above in addition amendment provides for payments to partnership through city and agency from private parties benefitting from the development of the infrastructure items this arrangement suggests that the infrastructure items may be used_in_the_trade_or_business of the partnership we also express concern with the broad definition of development costs under the agreement which includes not only the allowance for overhead expenses but the payment of the project management fee while the amount of these payments relative to total development costs is unclear such payments appear to constitute use of proceeds in a private business see priv ltr rul date bond proceeds loaned to private developer to satisfy obligation incurred in course of constructing property used primarily by the general_public constitutes use in a trade_or_business while not cited as precedent the facts of the ruling somewhat analogous to the instant matter provide an example of a transaction where the service found private_business_use from the provided information we are unable to make the factual determination of the extent to which proceeds of the obligation were used in a trade_or_business the facts addressed above however do raise concerns that warrant additional examination specifically a determination must be made as to whether the property developed through this arrangement is in fact use by the general_public or whether partnership or other private parties use such property for private purposes we also suggest verifying the manner in which amounts were allocated to development costs additional information regarding the purpose and manner of calculating payments to the partnership for use of infrastructure items by private parties is also necessary finally whether title to the infrastructure items was transferred to city or agency as provided by the agreement must also be determined the trade_or_business test is met if more than percent of the funds obligated by the agency were used directly or indirectly in partnership’s trade_or_business the facts presented cause concern as to whether partnership has rights or privileges to the developed property not available to the general_public as stated a tax-exempt_bond specialist will be available to assist with the development of these issues security_interest test the security_interest test is met if the payment of the principal or interest on the obligation under the terms of such obligation or any underlying arrangement is in whole or in major part i secured_by any interest in property used or to be used in a trade_or_business or in payment in respect of such property or ii to be derived from payments in respect to property or borrowed money used or to be used in a trade_or_business sec_1_103-7 provides that the security_interest test relates to the nature of the security for and the source of the payment of either the principal or interest on a bond issue the nature of the security for and the source of the payment may be determined from the terms of the bond indenture or on the basis of any underlying arrangement an underlying arrangement to provide security for or the source of the payment of the principal or interest on an obligation may result from separate agreements between the parties or may be determined on the basis of all the facts and circumstances surrounding the issuance the agency and city pledged tax revenues and agency revenues for the purpose of repaying development costs on the obligation tax revenues are defined as the tax increment revenues generated within project_area prior to enactment of sec_141 the service took the position that the mere use of tax increment financing did not result in the satisfaction of the security_interest test revrul_73_481 1973_2_cb_23 payment on the instant obligation is secured not only by tax revenues but agency revenues as well agency revenues are defined as redevelopment participation fees builder’s fees and similar fees to be paid pursuant to owner participation agreements by and between participating owners and agency amendment also provides for reimbursement payments to partnership from parties benefitting from the implementation of an infrastructure item such amounts are apparently paid to city or agency and are classified as agency revenues to be utilized by agency in the payment of development costs to partnership the payment of participation fees builder’s fees and similar fees to city and agency which are made available for the payment of development costs evidence an arrangement providing security for or payment of the principal and interest on the obligation from the available information we are unable to ascertain the extent to which these private payments provided the security for or the payment of the principal and interest on the obligation accordingly additional development is necessary to determine if the security_interest test is met issue treatment of payments to city and agency sec_162 permits a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers have the burden of proving a claimed expense was paid_or_incurred and that it was both reasonable and related to the taxpayer's trade_or_business in order to be deductible 97_tc_670 sec_265 provides in relevant part that no deduction shall be allowed for any amount otherwise allowable as a deduction which is allocable to one or more classes of income other than interest whether or not any amount of income of that class or classes is received or accrued wholly exempt from the taxes imposed by subtitle a or any amount otherwise allowable under sec_212 relating to expenses for production_of_income for individuals which is allocable to interest whether or not any amount of such interest is received or accrued wholly exempt from the taxes imposed by subtitle a sec_265 generally denies taxpayers the double benefit of tax-exempt_income and a deduction for expenses_incurred in generating such income 394_us_678 from the foregoing however it is evident that sec_265 of the code prohibits the deduction of an item otherwise allowable as a deduction which is attributable to tax-exempt_interest only if such item is deductible under sec_212 revrul_61_86 1961_1_cb_41 sec_212 refers to nontrade or nonbusiness expenses_incurred by individuals for the production_of_income and allowable as itemized_deductions sec_1 a as discussed amendment requires partnership to pay to city and agency r of residual tax revenues during the duration of the plan and s thereafter in addition to excluding from income the payments received under the agreement partnership claims as a deduction the amount it is obligated to pay to city and agency under the agreement the payment obligation is purportedly in settlement of disputes that existed between the parties the deductibility of expenses or payments incurred to settle claims or litigation depends upon the origin of the claim that culminated in the settlement 372_us_39 lieb v commissioner tcmemo_1974_272 aff’d without opinion 535_f2d_1246 3d cir where a creditor agreed in settlement of litigation with the debtor to reduce the amount owed to it the amount of the reduction was deductible as an expense incurred to protect an existing asset or as a settlement cost the amount that partnership is obligated to pay to city and agency arguably represents a payment in settlement of a dispute which may qualify as a deductible expense nonetheless taxpayers have the burden of showing the right to a claimed deduction 503_us_79 and there is insufficient information to determine if the partnership’s payment obligation represents a deductible business_expense further sec_265 is currently inapplicable as it has not been established whether the amounts received under the agreement represent interest let alone tax-exempt_interest if a subsequent determination is made that the partnership received tax-exempt_interest under the agreement the provisions of sec_265 only prohibit the deduction of an expense which is allocable to such interest if such item is deductible under sec_212 case development hazards and other considerations as discussed the issue of whether interest on the current obligation is tax- exempt must be coordinated with exempt_organizations nevertheless we recognize that the imminent expiration of the statute_of_limitations for year may necessitate the issuance of a notice_of_deficiency before a tax-exempt_bond specialist has the opportunity to fully review the facts of this transaction in such event you propose further to avoid conflict with the service’s examination procedures regarding municipal financing arrangements any notice_of_deficiency shall not assert that interest on the agency’s obligation is includable in income the need to issue a notice_of_deficiency for year should not preclude additional development of the case with the assistance of exempt_organizations presumably the current arrangement is ongoing and will affect subsequent years as well based on the information provided the amount of potential tax at issue is also substantial moreover the omission_from_income of amounts received under the agreement may constitute a substantial omission within the meaning of sec_6501 this would result in a six year statute_of_limitations for any year in which there was a substantial omission consequently tax years prior to the year under examination may still be open for assessment purposes further the ultimate determination as to whether the agreement at issue constitutes a tax-exempt_obligation may impact more than the current taxpayer for instance a determination regarding the tax-exempt nature of the instant obligation may affect whether interest on the series a and series b bonds or any other bonds issued to refund the obligation to partnership is excludable from the income of bondholders reliance on a six year statute_of_limitations for year is not advisable due to the existence of adjustments unrelated to the income issue if the service did not prevail on the issue that there was a omission it would preclude the assessment of tax resulting from the unrelated adjustments please call if you have any further questions by carol p nachman acting branch chief financial institutions products branch cc martha sullivan cc wr margaret k hebert cc wr ln lc
